The transcript contains only two assignments of error, neither of which are copied in appellant's brief, as required by Rule 29. On account of this violation of that rule appellee in its brief objects to appellant's brief and to consideration by this court of the grounds for reversal therein urged. Though appellee's brief has been on file over three months, appellant has made no effort to remedy the defect in his brief. Therefore, we sustain appellee's objection. (Chappell v. Missouri Pac. Ry., 75 Tex. 82; Harris v. Crabtree, 4 Texas Civ. App. 321[4 Tex. Civ. App. 321]; Horseman v. Coleman County, 57 S.W. Rep., 304; Bowman v. Hoffman, 74 S.W. Rep., 340.)
We have discovered no fundamental error and the judgment is affirmed.
Affirmed.